Matter of William J. v Commissioner of Social Servs. (2022 NY Slip Op 01270)





Matter of William J. v Commissioner of Social Servs.


2022 NY Slip Op 01270


Decided on March 01, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 01, 2022

Before: Gische, J.P., Oing, Kennedy, Mendez, Shulman, JJ. 


Docket No. F-35865-12/18B Appeal No. 15396 Case No. 2021-02190 

[*1]In the Matter of William J. Jr., Petitioner-Appellant,
vCommissioner of Social Services, on Behalf of Magalie P. Assignor-Respondent.


Larry S. Bachner, New York, for appellant.

Appeal from order, Family Court, New York County (Cheryl Weir-Reeves, Support Magistrate), entered on or about January 25, 2019, which dismissed petitioner's motion to terminate or modify child support and vacate child support arrears, unanimously dismissed, without costs, as taken from a nonappealable order, and assigned counsel's motion to withdraw granted.
Application by respondent father's assigned counsel to withdraw is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]). We have reviewed the record and agree with assigned counsel
that there are no viable arguments to be raised on appeal (Matter of Victor M.N. v
Norma G.C., 154 AD3d 554 [1st Dept 2017]). The appeal is from a nonappealable order of the Support Magistrate, and the father filed no objections to the order. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 1, 2022